Citation Nr: 1415906	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  He died in October 1998.  The appellant asserts that she is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the appellant testified at a personal hearing before the Decision Review Officer (DRO) at the RO.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files have been reviewed; a review of the documents in such file reveals that it does not contain any documents pertinent to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in February 1973.

2.  The Veteran died in October 1998; prior to his death, neither the Veteran nor the appellant ever obtained a dissolution of their marriage to each other. 

3.  The appellant neither lived with nor openly held herself out as married to another individual since the death of the Veteran.

4.  The appellant and the Veteran lived apart for health purposes, and there was no reason that showed an intent on the appellant's part to desert the Veteran.


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 103, 1102, 1304 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.50, 3.52, 3.53, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. §§ 101(3), 103(c); 38 C.F.R. § 3.50(b).

Elements one, two, and four of the surviving spouse definition are clearly satisfied in the case at hand.  At issue in this case is the third element, continuous cohabitation. 

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

The statement of the surviving spouse as to the reason for the separation "will be accepted" in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

In April 2008 and April 2011 statements, as well as during her March 2011 hearing, the appellant asserted that the Veteran sought medical treatment in New York after they had moved to Puerto Rico; therefore, they lived separately for approximately one month periods one to two times per year while the Veteran received medical treatment.

The fact that the appellant and the Veteran were living in separate residences at the time of his death also does not affect the element of continuous cohabitation, as the appellant has stated that they lived in separate residences, not due to an intent to separate as a couple, but due to his medical treatment.

Therefore, the appellant is found to have been the Veteran's surviving spouse for purposes of applying for VA benefits.


ORDER

The appellant is recognized as the Veteran's surviving spouse.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


